Citation Nr: 0523992	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-12 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for heart disease, 
coronary arteriosclerosis, and hypertension. 

2. Entitlement to service connection for a psychiatric 
disorder, including an adjustment disorder. 

3. Entitlement to service connection for fatigue.  

4. Entitlement to service connection for shortness of breath. 

5. Entitlement to service connection for generalized joint 
pain. 

6. Entitlement to service connection for degenerative joint 
disease of the knees. 

7. Entitlement to service connection for numbness and 
tingling of the head, left arm, legs, and feet. 

8. Entitlement to service connection for a digestive 
disorder. 

9. Entitlement to service connection for diarrhea. 

10. Entitlement to service connection for a sinus disorder. 

11. Entitlement to service connection for skin rashes. 

12. Entitlement to service connection for memory lapses. 

13. Entitlement to service connection for Meniere's disease. 

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARINGS ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971, including service in Vietnam.  He also had active 
military service from November 1990 to May 1991, including 
service in Southwest Asia during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July and November 1996, 
November 2000, and April 2003 of the Montgomery, Alabama, 
Regional Office (RO or agency of original jurisdiction). 

In April 1997, the veteran testified before a hearing officer 
at the RO.  In August 2003, he testified at a hearing before 
the undersigned Acting Veterans Law Judge.  Transcripts of 
those hearings have been associated with the file.

In May 2004, the Board remanded the case for additional 
procedural and evidentiary development.  As the requested 
development has been completed, the case has been returned to 
the Board. 

Procedural Matters

In an unappealed October 1971 rating decision, the RO denied 
service connection for a heart condition and a psychiatric 
disorder based on the veteran's first period of service.  In 
its April 2003 rating action, the RO adjudicated the claims 
as new claims.  In its May 2004 remand, the Board bifurcated 
the issues, framing the issues of service connection for 
heart disease and a psychiatric disorder in terms of the 
procedural history, that is, previously denied claims, which 
had become final and were not subject to reopening without 
the submission of new and material evidence, and listed as 
separated issues service connection for adjustment disorder 
and hypertension based on the veteran's second period of 
service, including service in the Persian Gulf War. 

Before proceeding further with these issues, the Board must 
decide whether the bifurcation is procedurally appropriate.  
In light of the fact that the veteran reentered a period of 
active duty in 1990 and with the change in the law since 
1971, creating a new basis of entitlement to compensation for 
cardiovascular and neuropsychologcal signs and symptoms under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for veterans of the 
Gulf War, the current claims, asserting rights, which did not 
exsit at the time of the prior claims in 1971, are 
necessarily different claims that will be addressed de novo.  
Spencer v. Brown, 4 Vet.App. 283 (1993) aff'd, 17 F.3d 368 
(Fed.Cir. 1994). 

For these reasons, the Board has reframed Issues 1 and 2 
without regard for the previously denied claims.  

The issues of service connection for a psychiatric disorder, 
including adjustment disorder, for a sinus disorder, and for 
Meniere's disease are REMANDED to the agency of original 
jurisdiction via the Appeals Management Center (AMC), in 
Washington, DC.  

The remaining issues will be decided on the basis of direct 
incurrence and as an undiagnosed illness. 


FINDINGS OF FACT

1. Heart disease, coronary arteriosclerosis, and hypertension 
were not present coincident with either period service; heart 
disease, coronary arteriosclerosis, and hypertension were not 
manifest within the first year after either period of 
service; and coronary artery disease, including 
arteriosclerosis, and hypertension are known clinical 
diagnoses and unrelated to service in the Persian Gulf as 
undiagnosed illnesses. 

2. Chronic fatigue was not present coincident with either 
period of service; fatigue as an undiagnosed illness is not 
objectively shown; and chronic fatigue syndrome as chronic 
multisymptom illness related to service in the Persian Gulf 
is not diagnosed. 

3. Shortness of breath was not present coincident with either 
period of service; shortness of breath is attributable to 
chronic obstructive pulmonary disease a known clinical 
diagnosis; and shortness of breath is not an undiagnosed 
illness related to service in the Persian Gulf.  

4. Generalized joint pain was not present coincident with 
either period of service; arthritis was not manifest within 
the first year after either period of service; and 
generalized joint pain is attributable to arthritis a known 
clinical diagnosis; and generalized joint pain is not an 
undiagnosed illness related to service in the Persian Gulf.

5. Degenerative joint disease of the knees was not present 
coincident with either period of service; degenerative joint 
disease of the knees was not manifest within the first year 
after either period of service; degenerative joint disease of 
the knees is a known clinical diagnosis, and degenerative 
joint disease is not an undiagnosed illness related to 
service in the Persian Gulf. 

6. Numbness and tingling of the head, left arm, legs, and 
feet were not present coincident with either period of 
service; numbness and tingling of the head, left arm, legs, 
and feet are attributed to a known clinical diagnosis, 
diabetes, which is a service-connected disability; and 
numbness and tingling of the head, left arm, legs, and feet, 
other than that which is attributable to service-connected 
diabetes, are not a manifestation of an undiagnosed illness 
related to service in the Persian Gulf.  

7. A digestive disorder, gastroesophageal reflux disease, was 
not present coincident with either period of service; 
gastroesophageal reflux disease is a known clinical 
diagnosis; and gastroesophageal reflux disease is not an 
undiagnosed illness related to service in the Persian Gulf.

8. Diarrhea was not present coincident with either period of 
service and diarrhea is not a manifestation of an undiagnosed 
illness related to service in the Persian Gulf.

9. Skin rashes were not present coincident with either period 
of service and skin rashes are not a manifestation of an 
undiagnosed illness related to service in the Persian Gulf. 

10. Memory lapses were not present coincident with either 
period of service and memory lapses are not a manifestation 
of an undiagnosed illness related to service in the Persian 
Gulf. 


CONCLUSIONS OF LAW

1. Heart disease, coronary arteriosclerosis, and hypertension 
were not incurred in or aggravated by service, and service 
connection may not be presumed either as a chronic disease or 
as related to service in the Persian Gulf. 38 U.S.C.A. 
§§ 1110, 1112, 1117, 5107(b) ( (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2004). 

2. A disability manifested by fatigue was not incurred in or 
aggravated by service, and service connection may not be 
presumed as a disability related to service in the Persian 
Gulf. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

3. A disability manifested by shortness of breath was not 
incurred in or aggravated by service, and service connection 
may not be presumed as a disability related to service in the 
Persian Gulf. 38 U.S.C.A. §§ 1110, 1117, 5107(b) ( (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004). 

4. A disability manifested by generalized joint pain was not 
incurred in or aggravated by service, and service connection 
may not be presumed either as a chronic disease or as a 
disability related to service in the Persian Gulf. 38 
U.S.C.A. §§ 1110, 1112, 1117, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317, (2004).

5. Degenerative joint disease of the knees were not incurred 
in or aggravated by service, and service connection may not 
be presumed either as a chronic disease or as a disability 
related to service in the Persian Gulf. 38 U.S.C.A. §§ 1110, 
1112, 1117, 5107(b) ( (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2004).

6. Numbness and tingling of the head, left arm, legs, and 
feet were not incurred in or aggravated by service, and 
service connection may not be presumed as a disability 
related to service in the Persian Gulf. 38 U.S.C.A. §§ 1110, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317, (2004).

7. A digestive disorder, gastroesophageal reflux disease, was 
not incurred in or aggravated by service, and service 
connection may not be presumed as a disability related to 
service in the Persian Gulf. 38 U.S.C.A. §§ 1110, 1117, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317, (2004).

8. A disability manifested by diarrhea was not incurred in or 
aggravated by service, and service connection may not be 
presumed as a disability related to service in the Persian 
Gulf. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).

9. Skin rashes were not incurred in or aggravated by service, 
and service connection may not be presumed as a disability 
related to service in the Persian Gulf. 38 U.S.C.A. §§ 1110, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317, (2004). 

10. A disability manifested by memory lapses was not incurred 
in or aggravated by service, and service connection may not 
be presumed as a disability related to service in the Persian 
Gulf. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.317, (2004). 


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  If the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA, the claimant has the right to subsequent VCAA content-
complying notice and process.

In this case, the RO adjudicated the claims either before the 
enactment of the VCAAA in 2000 or without proper VCAA notice.  
The Board identified this procedural deficiency in its May 
2004 remand and directed the agency of original jurisdiction 
to comply with the VCAA.  In May 2004 by letter, the agency 
of original jurisdiction notified the veteran of the VCAA, 
including the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability, an injury or disease that began in service or an 
event in service causing an injury or disease, and a 
relationship between the current disability and an injury, 
disease, or event in service.  The veteran was informed that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that VA with his authorization 
would obtain other records on his behalf or he could submit 
the records.  The veteran was asked to submit any evidence 
that pertained to the claims.  He was given 60 days to 
respond.  

Although the VCAA notice followed the initial adjudications, 
the defect in the timing of the notice did not prejudice the 
case because after the notice the veteran had the opportunity 
to submit additional argument and evidence, which he did.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Also, the VCAA notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and of Pelegrini, supra (requesting that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, 38 C.F.R. § 3.159). 

As to the 60 days to respond, under 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004), the Secretary of VA may make a 
decision on a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence. This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.  
Further, the claim was remanded after the initial 
adjudication to provide appellant the opportunity to provide 
additional evidence and argument in support of his claim, so 
the 60 day period did not inhibit appellant's ability to 
assist in development of the claim.

For these reasons, no further notice is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO obtained the 
service medical records, both VA and private medical records, 
and medical examinations and opinions in order to determine 
the etiology of the claimed disabilities.  And as there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records for the first period of active 
duty, March 1968 to March 1971, reveal no physical defect at 
the time of induction or on separation from service.  The 
remainder of the service medical records do not contain any 
documentation of an injury or disease related to the claimed 
disabilities. 

After the first period of active duty, on VA examination in 
August 1971, no physical or cardiac abnormality was found on 
the general medical examination. 

Service medical records of the National Guard from 1978 to 
1988 are unremarkable. 

On entrance examination for the second period of active duty 
in November 1990, there was no history or abnormal finding 
that pertains to any of the claimed disabilities.  On 
physical examination in December 1990, an electrocardiogram 
(EKG) was read as abnormal.  A chest X-ray revealed normal 
heart and lungs.  In April 1991, the veteran reported a 
history of diarrhea, which had cleared.  He also complained 
of right elbow and left shoulder pain.  On separation 
examination, several days later, the veteran reported a 
history of swollen/painful joints and foot trouble, but he 
denied a history of skin disease, shortness of breath, heart 
trouble, high or low blood pressure, indigestion or stomach 
trouble, arthritis, joint problem, neuritis, or loss of 
memory.  The physical examination was normal. 

After active duty in May 1991, National Guard records 
disclose that in June 1991 the veteran was seen for 
complaints of right and left shoulder pain, which had been 
first documented on active duty in April 1991.  The 
impression was tennis elbow.  

VA records disclose that in October 1992 the veteran 
complained of chronic fatigue shortness of breath, numbness 
and tingling in left arm, legs, and feet, difficulty 
digesting food with symptoms of reflux, intermittent chest 
pain, diarrhea, and knee pain since his return from Saudi 
Arabia in the Persian Gulf.  X-rays revealed a normal chest.  
In November 1992, on follow-up for diarrhea, the parasitology 
report was negative.  

In January 1993, cardiac catheterization revealed a normal 
left ventricle and no evidence of previous infarction.  
Coronary arteriograms were also normal.  

VA records disclose that in March 1994 the veteran complained 
of joint pain and of forgetfulness.  An X-ray of the left 
knee showed no bone or joint abnormality.  In July 1994, he 
complained of left knee pain and fatigue.  In January 1995, a 
history of polyarthralgia, especially in the knees was noted.  
X-rays of the knees revealed degenerative joint disease.  In 
July 1995, the veteran complained of multiple joint pain. 

On VA examination in April 1995, the veteran complained of 
shortness of breath, heartburn, abdominal cramps, and 
irregular bowel movements.  He denied skin rash or chest 
pain.  He described his main problem as arthritis of the 
elbows, wrists, fingers, lower back, knees, and ankles.  He 
also complained of tiredness and inability to perform well.  
The diagnoses were essential hypertension, coronary 
arteriosclerosis, polyarticular disease with osteoarthritis 
of the knees, and gastroesophageal reflux disease.    

In September 1995 and June 1997, a private physician reported 
that the veteran had generalized osteoarthritis.  Also in 
September 1995, the veteran was seen for left knee and ankle 
pain.  X-rays revealed osteoarthristic changes in the wrists 
and hands, left knee and left ankle. 

VA X-rays in January 1996 revealed a normal chest and 
degenerative changes in the thoracic spine.  X-rays in March 
1996 revealed no bony abnormality of the hands.  In September 
1996, the veteran complained of joint pain. 

In 1996, the veteran's co-workers stated that since the 
veteran's return from Desert Storm he missed a lot of work 
and had to resort to taking leave without pay and there had 
been a worsening of his health. 

In March 1997, VA noted gastroesophageal reflux disease. 

In April 1997, the veteran testified that while a diagnosis 
of fatigue or of shortness of breath had not be made, it 
still does not explain why he has shortness of breath since 
his return from the Persian Gulf.  As for joint pain and 
swelling, he testified that it began as a diagnosis of 
"tennis elbow" in 1991, and that within two months the 
condition had spread to his left knee and ankles and recently 
to his back, and he has been told that his condition is 
closest to rheumatoid arthritis.  As for tingling and 
numbness, he testified that the phenomenon mainly occurs when 
the joints swell.  As to digestive problems, he testified 
that prior to the Persian Gulf he could eat anything, but 
since his return he has had indigestion and chest pain that 
was identified as being a problem in the esophagus. As for 
diarrhea, he testified that he still has diarrhea.  As for a 
skin rash, he testified that the rash is mostly in the groin 
area, but also on the back and arms.  As for memory loss, he 
testified that the problems began within two years after his 
return from the Persian Gulf.  

In June 1997, the impression of R.B.M., M.D., was generalized 
osteoarthritis. 

On VA general medical examination in July 1997, history 
included the diagnoses of gastroesophageal reflux disease 
about one and one-half years previously and of chronic 
obstructive pulmonary disease about five years previously.  
There was a history of memory problems that had become worse 
over the last six months.  The veteran complained of memory 
problems, multiple joint pains and swelling, episodic 
diarrhea, episodic shortness of breath, and fatigue.  
Examination of the skin was negative.  The cardiovascular 
evaluation revealed regular cardiac rate and rhythm.  Blood 
pressure was 140/90.  There were mild inspiratory and 
expiratory wheezes over the right lung fields.  Neurological 
examination showed full sensation to light touch and 
pinprick.  The deep tendon reflexes were equal.  The 
diagnoses were: history of gastroesophageal reflux disease; 
history of chronic obstructive pulmonary disease and 
shortness of breath; joint swelling, possibly osteoarthritis; 
history of memory problems; and, history of intermittent 
diarrhea.

VA X-rays of the elbows, wrists, spine, and knees wrists 
revealed degenerative arthritis of the spine, but no other 
bony abnormality.  A chest X-ray revealed a normal heart 
size.  A pulmonary function test revealed mild airflow 
obstruction.  

On VA psychiatric examination in July 1997, there was no 
objective evidence of memory impairment. 

In January 1998, F.P.H., M.D., reported that the veteran had 
numbness of the left foot in the S1 root distribution and 
evidence by tomography of herniated disc at L4-5.  

Private medical records disclose that in April 1999, after a 
squatting injury that same month, an arthroscopy of the right 
knee revealed a tear of the right medial meniscus and 
findings consistent with gout and marked degenerative change.

On evaluation for arthritis in June 1999, the veteran 
complained of aching in the elbows, hands, back, knees, and 
feet.  History included hypertension, but not cardiac 
disease.  The impression was underlying gout and 
osteoarthritis.

On VA neurological examination in August 1999, the veteran 
complained of numbness and tingling, primarily in the arms 
and legs, that began as numbness in the scalp in 1992 and 
1993.  The pertinent finding was normal motor and sensory 
examination.  The diagnosis was no evidence of peripheral 
neuropathy.  After the examiner reviewed the veteran's file, 
there was no change in the diagnosis. 

VA records disclose that in 2000, 2001, 2003, and 2004, the 
veteran was followed for degenerative joint disease, 
hypertension, gastroesophageal reflux disease, and chronic 
low back pain secondary to a herniated disc.  X-rays of the 
elbows, wrists, knees, and ankles were normal.  X-rays of the 
feet showed degenerative changes in the great toes.  After a 
rheumatology consultation, the diagnosis was degenerative 
joint disease.  

Private medical records disclose that in September 2000 the 
veteran had a repair of a torn medial meniscus of the left 
knee. In January 2001 and September 2004, the veteran had 
lumbar laminectomies and fusions at L3-L4 and L4-L5 for 
intractable back and left leg pain.  The diagnoses were 
lumbar spinal stenosis, lumbar radiculitis, post-laminectomy 
syndrome, lumbar instability, and lumbar spondylosis. 

On VA diabetic examination in May 2002, history included 
hypertension, but no cardiac problem. The skin and neurologic 
evaluations were negative.  The diagnoses included no 
apparent cardiac problems or neuropathy.

In August 2003, the veteran testified that he was diagnosed 
with hypertension in 1993, approximately two years after his 
return from Desert Storm, although he felt the onset of 
symptoms within six months of his return, and he did not know 
when he was diagnosed with arteriosclerosis.  He testified 
that symptoms of joint pain and swelling began just prior to 
his discharge with a swollen elbow that progressed to the 
left shoulder, then the knees and the ankles, which a VA 
physician told him was possibly related to the Persian Gulf 
and that a civilian physician stated that crepitus in 
veteran's knee was typical of veterans returning from Desert 
Storm.  Regarding gastroesophageal reflux disease, he 
testified that he had problems in Saudi Arabia due to the 
food, which made him vomit on occasion.  Regarding a skin 
rash, he testified that he began experiencing rashes within a 
couple of months of his return for the Persian Gulf.  
Regarding diarrhea, he stated that he has had the problem 
continuously since his return from Saudi Arabia.  Regarding 
numbness and tingling of the head, left arm, legs, and feet, 
he testified that symptoms began in 1994 or 1995.  

On VA examination in June 2004, the veteran denied low-grade 
fever, non-exudative pharyngitis, and lymphadenopathy.  The 
examiner stated that the criteria for the diagnosis of 
chronic fatigue syndrome were not met.  As for the history of 
chronic obstructive pulmonary disease, the veteran denied any 
significant respiratory compromise.  The examiner noted that 
symptoms of reflux were controlled by medication.  Regarding 
joint pain, there was no obvious pain, swelling, or decreased 
motion.  The examiner reported that he was unsure of the 
etiology of the joint pain. 
  
On VA skin examination in June 2004, the veteran stated that 
shortly after he returned from Saudi Arabia he developed a 
rash on his back that cleared up after a week or ten days.  
Thereafter, he developed similar rashes on his shoulders and 
both legs that wax and waned.  The examiner stated that it 
was impossible to give a diagnosis or etiology for the rashes 
that were not present on examination.

On VA neurological examination in June 2004, the veteran 
complained of persistent numbness and memory loss.  The 
numbness began approximately six months after his return from 
the Persian Gulf as numbness of the head, which progressed to 
numbness of the left side, then the right side, and now 
involve the entire body.  Memory lapses began approximately 
one year after his return from the Persian Gulf.  The 
diagnosis was probable diabetic sensory neuropathy and 
possible memory difficulty.  In July 2004, nerve conduction 
studies showed polyneuropathy. In November 2004, it was noted 
that the polyneuropathy identified in July 2004 was probably 
diabetic polyneuropathy relating to burning and stinging of 
the feet.

VA X-ray of the ankles, knees, and hands in June 2004 showed 
no bony abnormality.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

Service connection may be paid to a claimant who is a Persian 
Gulf veteran who exhibits objective manifestations of a 
qualifying chronic disability, provided that such disability 
(i) became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006, and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

"Qualifying chronic disability" means a chronic disability 
resulting from any of the following, or any combination of 
the following: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome, (2) fibromyalgia, or (3) irritable bowel 
syndrome; (C) any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered "medically unexplained."  38 C.F.R. 
§ 3.317(a)(2)(ii). 

The term "objective indications of chronic disability" 
refers to signs in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period, are 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs and symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs and 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the upper or lower respiratory system, (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

1. Coronary Artery Disease and Hypertension

Cardiovascular disease or hypertension manifested to a 
compensable degree within one year after service discharge 
may be presumptively service-connected even where the 
disability was not shown during service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Although an EKG in December 1990 was interpreted as abnormal, 
the remainder of the service medical records for each period 
of service do not establish the presence either heart disease 
or hypertension during service.  After service heart disease, 
coronary arteriosclerosis, and hypertension were not 
documented until 1995.  Prior to 1995, cardiac 
catheterization in 1993 revealed a normal left ventricle and 
no evidence of a previous myocardial infarction and coronary 
arteriogram were normal too, which essentially negated the 
interpretation of the abnormal EKG during service.  

As neither heart disease, coronary arteriosclerosis, nor 
hypertension had onset during service and as neither was 
manifested to a compensable degree within the first post-
service year after either period of service, there is no 
basis, factual or legal, to associate the veteran's post-
service heart disease, coronary arteriosclerosis, and 
hypertension to service on a direct basis or on the basis of 
the one-year presumption.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  

The remaining question is whether heart disease, coronary 
arteriosclerosis, and hypertension qualify as an undiagnosed 
illness for the purpose of establishing service connection 
under 38 C.F.R. § 3.317. 

Under 38 C.F.R. § 3.317, service connection may be paid to a 
Persian Gulf veteran who exhibits objective manifestations of 
an undiagnosed illness, provided that such disability (i) 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

Under 38 C.F.R. § 3.317(b), cardiovascular signs or symptoms 
may be manifestations of undiagnosed illness.  In this case 
by history, physical examination, and tests, the 
cardiovascular signs or symptoms have been attributed to 
known clinical diagnoses, namely, coronary arteriosclerosis 
and hypertension.  For this reason, there is not factual or 
legal basis to establish service connection for heart 
disease, coronary arteriosclerosis, and hypertension as an 
undiagnosed illness. 

2. Fatigue

The service medical records for each period of service do not 
establish the presence of fatigue during service.  As fatigue 
is not affirmatively shown to have inception during service, 
service connection on a direct basis is not warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.317, fatigue may be a manifestation of 
either an undiagnosed illness or a multisymptom illness, 
namely, chronic fatigue syndrome. 

After service, the veteran voiced complaints of fatigue in 
1992, 1995, and 1997, however, fatigue was not objectively 
shown on VA examinations in 1995, 1997, and 2004, and on VA 
examination in 2004, the examiner stated that the veteran did 
not meet the criteria for the diagnosis of chronic fatigue 
syndrome.  

As for fatigue as an undiagnosed illness, there must be 
objectively indications of chronic disability, that is, 
medical evidence perceived by the examining physician, which 
has not been shown. 

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires: (1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, and (x) sleep 
disturbance. 

While there is some evidence of fatigue, reducing the 
veterans' daily activity, the veteran does not have six or 
more of the ten multisymptoms, required for the diagnosis of 
chronic fatigue syndrome as low-grade fever, non-exudative 
pharyngitis, lymphadenopathy, headaches, and generalized 
muscle aches, apart from joint pain, five of the ten 
multisymptoms, are not objectively shown. 

For these reasons, service connection for fatigue as either 
an undiagnosed illness or as chronic fatigue syndrome related 
to service in the Persian Gulf is denied. 

3. Shortness of Breath

The service medical records for each period of service do not 
establish the presence shortness of breath.  After service, 
shortness of breath was first documented in 1992.  Later on 
VA examinations in 1995 and 1997, the veteran complained of 
shortness of breath.  A pulmonary function test in 1997 
revealed an airflow obstruction and chronic obstructive 
pulmonary disease by history was diagnosed. 

As shortness of breath did not have onset during service, 
service connection on a direct basis is not warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.317, symptoms involving the respiratory 
system, such as shortness of breath, may be a manifestation 
of an undiagnosed illness. In this case by history, physical 
examination, and tests, shortness of breath has been 
attributed to a known clinical diagnosis, chronic obstructive 
pulmonary disease.  For this reason, there is not factual or 
legal basis to establish service connection for shortness of 
breath as an undiagnosed illness.

4. Generalized Joint Pain 

Arthritis manifested to a compensable degree within one year 
after service discharge may be presumptively service-
connected even where the disability was not shown during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

While the veteran complained of right elbow and left shoulder 
pain during his second period of service in 1991 and tennis 
elbow was found shortly after service in June 1991, the 
remainder of the service medical records for each period of 
service do not establish the presence of generalized joint 
pain during service.  After service general complaints of 
joint pain were registered in 1994 and 1995 with a diagnosis 
of polyarticular disease by VA in 1995.  Also in 1995 and in 
1997, a private physician reported a diagnosis of generalized 
arthritis with X-ray evidence of arthritis of the wrists, 
hands, back and feet.  And although the veteran has 
consistently complained of elbow pain, arthritis of the elbow 
by X-ray has not been established as X-rays in July 1997 and 
over the period from 2000 to 2004 were negative.  And there 
is no post-service evidence of left shoulder arthritis. 

In his statements and testimony, the veteran maintains that 
the tennis elbow that began in service was the beginning of 
his generalized joint pain. Where as here, the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required to support the claim.  As a layperson is 
not competent to offer a medical diagnosis or medical 
opinion, the veteran's statements and testimony to the extent 
that he associates his current problems to tennis elbow does 
not constitute medical evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

As generalized joint pain did not have onset in service and 
as generalized arthritis was not manifested to a compensable 
degree within the first post-service year of either period of 
service, there is no basis to associate the veteran's post-
service generalized joint pain, that is, generalized 
arthritis, to service on a direct basis or on the basis of 
the one-year presumption.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Under 38 C.F.R. § 3.317, joint pain may be a manifestation of 
an undiagnosed illness.  In this case by history, physical 
examination, and X-rays, joint pain has been attributed to a 
known clinical diagnosis, arthritis.  For this reason, there 
is no basis to establish service connection for generalized 
joint pain as an undiagnosed illness.

5. Degenerative Joint Disease of the Knees

Arthritis manifested to a compensable degree within one year 
after service discharge may be presumptively service-
connected even where the disability was not shown during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records for each period of service do not 
establish the presence of degenerative joint disease of the 
knees.  After service in October 1992, the veteran complained 
of knee pain since his return from the Persian Gulf.  An X-
ray of the left knee in 1994 was negative.  In 1995, a 
history of polyarthalgia, especially of the knees was noted 
and X-rays revealed degenerative joint disease.  In 1999, the 
veteran suffered a meniscal tear in the right knee and 
arthroscopy revealed findings consistent with gout and 
degenerative change.  In 2000, he had a meniscal tear in the 
left knee. 

As degenerative joint disease of the knees did not have onset 
during service and as degenerative joint disease was not 
manifested to a compensable degree within the first post-
service year of either period of service, service connection 
on a direct basis or on the basis of the one-year presumption 
is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

As explained above, under 38 C.F.R. § 3.317, joint pain may 
be a manifestation of an undiagnosed illness.  In this case 
by history, physical examination, and X-rays, degenerative 
joint disease of the knees is a known clinical diagnosis.  
For this reason, there is no basis to establish service 
connection for degenerative joint disease as an undiagnosed 
illness.

6. Numbness and Tingling of the Head, Left Arm, Legs, and 
Feet

The service medical records for each period of service do not 
establish the presence of symptoms of numbness or tingling.  
After service in October 1992, the veteran complained of 
numbness and tingling of the head, left arm, legs, and feet.  
In 1997, 1999, and 2002, the neurological evaluations by VA 
were essentially normal.  In 2004, symptoms of polyneuropathy 
by physical examination and nerve conduction studies were 
attributed to diabetic neuropathy and service connection has 
been granted for diabetes. 

As symptoms of numbness and tingling did not have onset 
during service, service connection on a direct basis is not 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.317, neurological symptoms may be a 
manifestation of an undiagnosed illness. In this case by 
physical examination and tests, the symptoms have been 
attributed to a known clinical diagnosis, diabetes, for which 
the veteran is service-connected.  Also, apart for diabetic 
neuropathy, there is no objective indications of other 
chronic disability manifested by numbness and tingling.  
Other than that which is attributable to diabetic neuropathy, 
service connection for numbness and tingling of the head, 
left arm, legs, and feet as an undiagnosed illness is not 
warranted.

7. Digestive Disorder

The service medical records for each period of service do not 
establish the presence of a digestive disorder.  After 
service in October 1992, the veteran complained of difficulty 
digesting food and gastroesophageal reflux disease was first 
diagnosed in 1995, which has been consistently present since 
1995. 

As a digestive disorder, gastroesophageal reflux disease, did 
not have onset during service, service connection on a direct 
basis is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Under 38 C.F.R. § 3.317, gastrointestinal symptoms may be a 
manifestation of an undiagnosed illness.  In this case by 
history and physical examination, the digestive disorder has 
been consistently attributed to a known clinical diagnosis, 
gastroesophageal reflux disease.  Also, apart for 
gastroesophageal reflux disease, there is no objective 
indications of other chronic disability manifested by a 
digestive disorder.  For this reason, there is no basis to 
establish service connection for a digestive disorder, 
gastroesophageal reflux disease, as an undiagnosed illness.



8. Diarrhea

The service medical records for each period of service do not 
establish the presence of diarrhea.  After service in October 
1992, the veteran complained of diarrhea, but the subsequent 
parasitology report was negative.  In 1995, 1997, and 2003 
the veteran complained of irregular bowel movements and in 
1997 the diagnosis was a history of intermittent diarrhea.  

As diarrhea did not have onset during service, service 
connection on a direct basis is not warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.317, gastrointestinal symptoms, such as 
diarrhea, may be a manifestation of an undiagnosed illness.  
Except for the veteran's complaints of diarrhea, no objective 
indications of chronic disability, resulting from 
intermittent diarrhea, have been medically shown.  In absence 
of objective evidence of a qualifying chronic disability, 
diarrhea is not an undiagnosed illness.

9. Skin Rashes

The service medical records for each period of service do not 
establish the presence of a skin condition.  After service in 
1997 and 2003, the veteran testified that he has had skin 
rashes.  Skin examinations by VA in 1997 and 2004 were 
negative. 

As skin rashes did not have onset during service, service 
connection on a direct basis is not warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.317, symptoms involving the skin may be a 
manifestation of an undiagnosed illness.  Except for the 
veteran's complaints of skin rashes, no objective indications 
of chronic disability, resulting from skin rashes have been 
medically shown.  In absence of objective evidence of a 
qualifying chronic disability, skin rashes are not an 
undiagnosed illness. 



10. Memory Lapses

The service medical records for each period of service do not 
establish the presence of memory lapses during service.  
After service in 1994, 1995, and 1997, the veteran complained 
and testified that his memory problems began two years after 
service.  In 1997, the diagnoses included a history of memory 
loss.  On psychiatric examination in 1997, there was no 
objective evidence of memory impairment. 

As memory lapses did not have onset during service, service 
connection on a direct basis is not warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.317, neuropsychological symptoms, such as 
memory lapses, may be a manifestation of an undiagnosed 
illness.  Except for the veteran's complaints of memory 
problems, no objective indications of chronic disability, 
resulting from memory lapses have been medically shown.  In 
absence of objective evidence of a qualifying chronic 
disability, memory lapses are not an undiagnosed illness. 

Standard of Proof 

In deciding the claims, the Board has found that the 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 


ORDER

1. Service connection for heart disease, coronary 
arteriosclerosis, and hypertension is denied. 

2. Service connection for fatigue is denied.   

3. Service connection for shortness of breath is denied. 

4. Service connection for generalized joint pain is denied. 

5. Service connection for degenerative joint disease of the 
knees is denied. 

6. Service connection for numbness and tingling of the head, 
left arm, legs, and feet is denied. 

7. Service connection for a digestive disorder is denied. 

8. Service connection for diarrhea is denied. 

9. Service connection for skin rashes is denied. 

10. Service connection for memory lapses is denied. 


REMAND 

On VA psychiatric examination in June 1995, the diagnosis was 
adjustment disorder with depressed mood, secondary to 
physical illness.  On VA psychiatric examination in August 
1999, the veteran described the deterioration of his health. 
The diagnosis was adult adjustment disorder and depression.  
Since the diagnosis of adjustment disorder, the RO has 
granted service connection for diabetes mellitus due to 
service in Vietnam and for hearing loss and tinnitus.  As the 
diagnosis of adjustment disorder is predicated on the 
veteran's physical illness, it is unclear if the service-
connected disabilities are included in the psychiatric 
disorder. 

The record shows that the veteran had sinus surgery in 1984 
and that he had sinus problems during service in 1990 and 
1991 and sinus congestion has been diagnosed after service.  
It is not clear, whether or not the pre-existing sinus 
condition increased in disability due to service in 1990 and 
1991.



The veteran is service-connected for hearing loss and 
tinnitus, and Meniere's disease was diagnosed in 1998 with a 
history dating to 1993. It is not clear whether there is a 
relationship between service-connected hearing loss and 
tinnitus and Meniere's disease. 

Under the duty to assist, these issues are remanded for the 
following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran's service-connected 
disabilities, diabetes, hearing loss, and 
tinnitus, are related to any current 
psychiatric diagnosis.  The claims folder 
should be made available to the examiner 
for review before the examination.  If a 
psychiatric disorder is diagnosed, the 
examiner is asked to state whether the 
disorder is other than a personality 
disorder.

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran currently has chronic sinusitis.  
The claims folder should be made available 
to the examiner for review.  If chronic 
sinusitis is diagnosed, the examiner is 
asked to express an opinion on whether the 
current sinus condition represents a 
permanent increase in disability over that 
which was surgically treated in 1984 or 
whether the current sinus condition is a 
natural progression of the pre-existing 
disease.

3. Schedule the veteran for a VA 
examination to determine whether the 
veteran currently has Meniere's disease.  
The claims folder should be made available 
to the examiner for review.  If Meniere's 
disease is diagnosed, the examiner is 
asked to express an opinion as to whether 
Meniere's disease is related to the 
service-connected hearing loss and 
tinnitus. 


4.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought is denied, the veteran 
should be provided with a supplemental 
statement of the case and the case should 
be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


